Citation Nr: 0733703	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1972.  He served in Vietnam and his awards include the Bronze 
Star Medal, the Army Commendation Medal, the Air Medal, and 
the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In July 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD was denied by a March 1999 RO 
decision.  In a May 2002 decision, the RO reconsidered the 
previous denial under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The claim was again denied.  
The veteran did not perfect a timely appeal and the denial 
was final.  

In January 2004, the veteran petitioned the RO to reopen the 
claim for service connection for PTSD.  An otherwise final 
denial of service connection can be reopened and the claim 
allowed if VA receives new and material evidence.  
38 U.S.C.A. § 5108.  In January 2004, the RO sent the veteran 
a VCAA notice letter that informed him of the need for new 
and material evidence and generally discussed what 
constituted such evidence.  See 38 C.F.R. § 3.156 (2007).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice required by 
VCAA, in claims to reopen, must notify the claimant of the 
information and evidence that is necessary both to reopen the 
claim and to establish entitlement to the underlying benefit 
sought.  See Kent v. Nicholson, 1 Vet. App. 20 (2006).  The 
January 2004 notice does not meet the requirements as 
explained by the Court.  

Specifically, when the case was previously denied, there were 
complaints and histories of PTSD, as well as reports that 
show PTSD was considered, but there was no firm diagnosis of 
PTSD from a competent medical professional.  The veteran must 
be notified that a diagnosis of PTSD is required to reopen 
the claim.  As the Court held, "it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented."  Kent, 1 Vet. 
App. at 9.  The generalization in the January 2004 VCAA 
notice does not meet this requirement.  

Additionally, this remand affords an opportunity to comply 
with the notice requirements, for disability ratings and 
effective dates, discussed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically:  

a.  Notify the veteran of the unique 
character of evidence that must be 
presented in accordance with Kent.  
Particularly notify him of the need for a 
diagnosis of PTSD from a competent 
medical professional.  

b.  Notify the veteran as to disability 
ratings and effective dates, in 
accordance with the holding of the Court 
in Dingess/Hartman.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

